Title: To James Madison from John Rhea, 6 September 1816
From: Rhea, John
To: Madison, James


        
          at the House of Coll George Colbert in theChickasaw Nation—September 6th 1816
          Sir,
        
        Understanding that a number of the principal Chiefs of the Choctaw Nation were to be present at the negotiation about to be held at this place between commissioners of the United States, and chiefs of the Chickasaw nation of Indians, and induced to believe that my presence here might be usefull towards the objects You have in view in the intended negotiation with the choctaw nation, I left Nashville and came here on last Tuesday, and I hope my attending the Negotiation here will have Your approbation.
        Major General Jackson and General Merriwether had arrived here some days before me—about forty (on my coming here I understood about fifty) chiefs of the Choctaws with Mess Picklynn and Brashears, had previously come here—and this day between thirty and forty Principal men and chiefs (as I understand) of the Cherokies, have arrived. The negotiation here is expected to begin tomorrow. A spirit of Amity and friendship prevails and Exists. I trust the negotiation here, and that about to be with the Choctaws, will eventuate pursuant to Your views for promoting the happiness and prosperity of the United States, and the peace and quiet of the respective tribes of Indians.
        
        On the subject of the late treaty with the cherokees I will refrain from Writting, having in my last letter to You written at length in relation thereto. I trust the negotiation here will terminate so, that a complete continuity of settlements of Citizens of the United States will be from Tennessee to mobille; for that only, in my opinion, can give General satisfaction. Mr McKee appointed the fifteenth of next month to begin the Negotiation with the Choctaws at the Factory in that nation; to which place I will proceed from this. After the buisness of the National Bank was finished at Nashville, I continued there untill my departure for this place. With Every sentiment of sincere esteem & regard I have the honor to be Your Obt servt
        
          John Rhea
        
      